Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 07/07/20.  Claims 1 – 20 has been examined and are pending. 
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coven et al. USPN 20190108044.

Regarding claims 1, 8 and 14, a system for processing multi-channel electronic network requests, the system comprising: 
one or more memory devices having computer readable code stored thereon (see Fig. 1. For devices); 
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to (Fig.1): 

create a package of the configurable framework [0088, see generate]; 
allow a resource entity system of an entity to download the configurable framework; identify initiation of download of the configurable framework[0084, see download and upload]; 
cause a user interface to prompt input of one or more configurable parameters associated with an application present in the resource entity system; receive the one or more configurable parameters [0127 see prompt user]; and 
integrate the configurable framework with the application, wherein the configurable framework processes one or more multi-channel electronic requests associated with the application based on the one or more configurable parameters [0123 – 0124, see request and multiple data services]. 
Regarding claims 2, 9 and 15, the system of claim 1, wherein processing the one or more multi-channel requests comprises
 receiving an electronic resource associated with an electronic request from at least one channel, wherein the electronic resource is associated with the application of the entity
[0123 – 0124];
 in response to receiving the electronic resource, indexing the electronic resource[0090 – 0091, see indexing]; 
identifying the one or more configurable parameters associated with the application;  [0091, see configured to generate schema] processing the electronic resource based on the one or more configurable parameters; identifying that the electronic resource is associated with an existing electronic request based on processing the electronic resource; in response to identifying that the electronic resource is associated with the existing electronic request, routing the electronic resource to an associate processing the existing electronic request; and automatically pushing updates associated with the electronic resource to one or more entity systems of the entity [0114, see download and upload]. 
Regarding claim 3, 10 and 16, the system of claim 2, wherein the configurable framework is configured for: identifying that processing of the electronic resource is unsuccessful; and in response to identifying that the processing of the electronic resource is unsuccessful, generating a data exception and retry processing the electronic resource [0151, see completed successfully]. 
Regarding claims 4, 11 and 17, the system of claim 2, wherein the one or more configurable parameters comprise: 
a first flag for optical character recognition; a threshold value for confidence level associated with the optical character recognition; and a second flag for manual review of the electronic resource [0179 for optical character recognition].
Regarding claims 5, 12 and 18, the system of claim 4, wherein processing the electronic resource comprises: 
identifying that the first flag for the optical character recognition is positive [0179]; 
performing the optical character recognition on the electronic resource; calculating the confidence level of the optical character recognition; determining that the confidence level for the optical character recognition is below the threshold value; in response to determining that the confidence level is below the threshold value, identifying that the second flag for the manual review is positive; and routing the electronic resource to the associate for the manual review [0151, see confidence level]. 
Regarding claims 6, 13 and 19, the system of claim 1, wherein the one or more configurable parameters are received from an associate associated with the application, wherein the one or more configurable parameters are specific to the application [0182, shows specifically defined]. 
Regarding claims 7 and 20, the system of claim 1, wherein the one or more processing devices are configured to execute the computer readable code to integrate the configurable framework with any existing applications of the entity [0092, see integrate].

Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192